ACCEPTED
                                                                                                      06-16-00040-CR
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                  7/7/2016 9:55:54 AM
                                                                                                     DEBBIE AUTREY
                                                                                                               CLERK

                                     No. 06-16-0040-CR

T EVIN W ILLIS,                                 §          I N T HE S IXTH D ISTRICT
                                                                                FILED IN
                              Appellant         §                      6th COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                §
                                                                       7/7/2016 9:55:54 AM
VS.                                             §          C OURT OF A PPEALS
                                                                           DEBBIE AUTREY
                                                §                              Clerk
T HE S TATE OF T EXAS,                          §
                              Appellee          §          O F T HE S TATE OF T EXAS

                A PPELLANT’S M OTION TO E XTEND T IME TO F ILE THE B RIEF

         Appellant, Tevin Willis (Willis), requests that the court extend time to file his

brief.

                                         A. Introduction

         1.     Tevin Willis is the Appellant. The State of Texas is the Appellee (State).

         2.     Appellant’s brief is currently due on July 11, 2016 and Appellant requests

an extension until August 10, 2016.

                                B. Argument and Authorities

         3.     The court may extend time to file the brief under the authority of Texas

Rule of Appellate Procedure 38.6(d). No rule limits the time within which to file this

motion to extend. See Tex. R. App. P. 38.6(d).

         4.     Appellant’s brief is currently due on July 11, 2016. See Tex. R. App. Pro.

38.6(a).

         5.     Appellant now requests an additional thirty (30) days to file Appellant’s

brief, extending the time until August 10, 2016.
       6.      No prior extensions have been granted to Appellant to extend time to file

Appellant’s Brief.

       7.      Appellant requests additional time to file his brief because counsel has read

the entire appellate record and identified four potential appellate issues. However, the

issues are complex and require substantial legal research and drafting, which will require

more than the time remaining until the current deadline.

       Additionally, Appellant’s counsel is currently appellate counsel on the following

pending appellate matters:

       Mitchell v. State of Texas,
              Cause No. 06-15-0196-CR; appeal pending in Sixth Court of Appeals
       Jacobs v. State of Texas,
              Cause No. 06-16-0008-CR; appeal pending in Sixth Court of Appeals
       Parker v. State of Texas,
              Cause No. 06-16-00025-CR; appeal pending in Sixth Court of Appeals
       Willis v. State of Texas,
              Cause No. 06-16-00040-CR; appeal pending in Sixth Court of Appeals
       Bledsoe v. State of Texas,
              Cause No. 06-16-00044-CR; appeal pending in Sixth Court of Appeals
       Feeman, et. al. v. Harleton Oil & Gas, Inc., et al,
              Cause No. 06-16-00034-CV; appeal pending in Sixth Court of Appeals
       Nard v. State of Texas,
              Cause No. 06-16-0040-CR; appeal pending in Sixth Court of Appeals

Accordingly, Appellant’s counsel requests an additional thirty days.

                                           C. Prayer

       8.      For these reasons, Appellant asks the Court to grant an extension of time to

file his brief in this cause to August 10, 2016, and for such other and further relief to



____________________________________________
Appellant’s Motion to Extend Time to File the Brief                                         Page 2
which he may be entitled.


                                             Respectfully submitted,

                                             Miller, James, Miller & Hornsby, L.L.P.

                                             By:________________________________
                                                Troy Hornsby
                                                Texas State Bar Number 00790919

                                             1725 Galleria Oaks Drive
                                             Texarkana, Texas 75503
                                             Troy.Hornsby@gmail.com
                                             903.794.2711; f. 903.792.1276

                                             Attorneys for Appellant Tevin Willis




____________________________________________
Appellant’s Motion to Extend Time to File the Brief                                    Page 3
                                  C ERTIFICATE OF S ERVICE

This is to certify that on July 7, 2016, a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File the Brief has been forwarded by U.S. mail on all
counsel of record listed below.

Appellant                                             State's Attorney
Tevin Willis                                          Kelley Gossett Crisp
TDC #02069726                                         Bowie County Dist. Attorney's Office
Gurney Unit                                           601 Main Street
1385 FM 3328                                          Texarkana, Texas 75501
Palestine, Texas 75803
                                                      Defendant's Trial Attorney
Trial Court Judge                                     Derric McFarland
Honorable Bobby Lockhart                              Bowie Co. Public Defender's Off.
102nd District Judge                                  424 W. Broad Street
Bi-State Justice Building                             Texarkana, Texas 75501
100 North State Line Avenue
Texarkana, Texas 75501

                                                      _______________________
                                                      Troy Hornsby




____________________________________________
Appellant’s Motion to Extend Time to File the Brief                                      Page 4